STONE, O. J.
Walker Emerson, the plaintiff in this suit, was without a father, the latter having died several years before. His mother had contracted a second marriage, and was the wife of another. Walker was about nineteen years old, and had no guardian. Fie is not shown to have had any estate. Commencing in the latter part of 188F, or with the year 1885— (the testimony is somewhat in conflict on this point) — he agreed to serve Mrs. Waugh atan agreed price, either by the month, or for the year’s work. He was to perform farm labor, but the parties disagree as to the kind of labor he was to perform. In fact, the testimony is in conflict on every disputable question of fact in the cause. In October the plaintiff finally left Mrs. Waugh’s service. Mrs. Waugh claims that, during the continuance of the service, she made to the plaintiff many partial payments of his wages in money and merchandise, and that he lost much time from his work, for which she claims a ratable discount from his agreed compensation. Emerson in his testimony denies the extent of Mrs. Waugh’s claims of payment and discount. These were the main issues of fact before the jury.
For the plaintiff — appellee here — it was contended in the court below, and the contention is renewed here, that the doctrine of an infant’s liabilities for necessary articles furnished him, must be applied to Mrs. Waugh’s asserted partial payments made; and that unless such payments and furnishings were in fact necessaries, suitable to his estate and condition in life, then Mrs. Waugh is not entitled to a credit for them, We can not .assent to this. The contract to serve was made by Emerson ; and though a minor in years, he was in fact and in law emancipated. No one was bound to support him, and no one but himself could claim his wages. He had a clear right to direct and appoint their payment, and no other person could interpose and assert a paramount right to them. The present suit, brought while he was yet a minor, is itself an assertion of his right to collect them. His guardian ad litem would have no right to control the recovery. Will it be contended that the judgment he might recover could not be collected until a legal guardian is appointed to receive it ? and if paid to him, or to his guardian ad litem, when the collection is coerced by execution, will the defendant be liable to another *298recovery, when a legally appointed guardian comes to claim it? Donegan v. Davis, 66 Ala. 362; Glass v. Glass, 76 Ala. 368; Nightingale v. Withington, 15 Mass. 272; Whiting v. Earle, 3 Pick. 501; Johnson v. Silsbee, 49 N. H. 443; Isaacs v. Boyd, 5 Por. 388; Ware v. Cartledge, 24 Ala. 622; Clark v. Goddard, 39 Ala. 164; Engelhardt v. Yung, 76 Ala. 534.
Situated as the defendant was, with no one but himself entitled to his earnings, he was entitled to receive compensation for his services, and equally entitled with an adult to receive partial payment while the work progressed. Payments to an infant should, probably, be scrutinized more narrowly, that frauds upon him, either in price or quality, be not sanctioned by the court. Beyond this, and with the exception of oven-eaching bargains, the right of an emancipated minor to receive compensation for labor performed by him pursuant to his own contract, express or implied, rests on the same principle as that of an adult. The fifth charge asked and refused should have been given. , ¥e need not notice the other questions raised.
Reversed and remanded.